Exhibit 10.01

FIFTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


        Fifth Amendment dated as of August 28, 2006 to Loan and Security
Agreement (the “Fifth Amendment”), by and between SWANK, INC., a Delaware
corporation (the “Borrower”) and WELLS FARGO FOOTHILL, INC. (the “Lender”),
amending certain provisions of the Loan and Security Agreement dated as of June
30, 2004 (as amended and in effect from time to time, the “Agreement”) by and
between the Borrower and the Lender. Terms not otherwise defined herein which
are defined in the Agreement shall have the same respective meanings herein as
therein.

        WHEREAS, the Borrower and the Lender have agreed to modify certain terms
and conditions of the Agreement as specifically set forth in this Fifth
Amendment;

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

        §1.        Amendment to Section 1 of the Agreement. Section 1 of the
Agreement is hereby amended as follows:

        (a)        The definition of “Applicable Prepayment Premium” contained
in Section 1.1 of the Agreement is hereby amended by deleting such definition in
its entirety and restating it as follows:

          “Applicable Prepayment Premium” means, as of any date of
determination, an amount equal to (a) during the period from and after the date
of the execution and delivery of this Agreement up to the date that is the first
anniversary of the Closing Date, 5% times the Maximum Revolver Amount as in
effect on the date of such repayment, (b) during the period from and including
the date that is the first anniversary of the Closing Date up to the date that
is the second anniversary of the Closing Date, 4% times the Maximum Revolver
Amount as in effect on the date of such repayment, (c) during the period from
and including the date that is the second anniversary of the Closing Date up to
the date that is the third anniversary of the Closing Date, 3% times the Maximum
Revolver Amount as in effect on the date of such repayment, (d) during the
period from and including the date that is the third anniversary of the Closing
Date up to the date that is the fourth anniversary of the Closing Date, 2% times
the Maximum Revolver Amount as in effect on the date of such repayment, and (e)
during the period from and including the date that is the fourth anniversary of
the Closing Date up to the date which is 90 days prior to the Maturity Date, 1%
times the Maximum Revolver Amount as in effect on the date of such repayment.




--------------------------------------------------------------------------------

        (b)        The definition of “Borrowing Base” contained in Section 1.1
of the Agreement is hereby amended by deleting subparagraph (b)(i) of such
definition in its entirety and restating it as follows:

          (i)        $11,000,000 (the “Inventory Cap”), provided,however, to the
extent that the ratio of Eligible Accounts to Eligible Inventory is less than
1.00:1.00 at any time during the months of July, August or September, or less
than 1.11:1.00 at any time during any other month, then the Inventory Cap shall
be reduced to an amount which would permit the Borrower to comply with such
ratio during such applicable period.


        (c)        The definition of “Eligible Accounts” contained in Section
1.1 of the Agreement is hereby amended by deleting paragraph (i) of such
definition in its entirety and restating it as follows:

          (i)        Accounts with respect to (i) an Account Debtor other than
The Marmaxx Group, Federated and The May Department Stores Company on a combined
basis (hereinafter referred to on such combined basis as “Federated/May”),
Target, Kohls, J.C. Penney Company, Inc. and Ross Stores, Inc., whose total
obligations owing to Borrower exceed 10% (such percentage, as applied to a
particular Account Debtor, being subject to reduction by Lender in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage; (ii) an Account Debtor which is Ross Stores, Inc.,
whose total obligations owing to Borrower exceed 15%(such percentage, as applied
to a particular Account Debtor, being subject to reduction by Lender in its
Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; (iii) an Account Debtor
which is any of J.C. Penney Company, Inc., Target and/or Kohls, whose total
obligations owing to Borrower exceed 20% (such percentage, as applied to a
particular Account Debtor, being subject to reduction by Lender in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage; or (iv) an Account Debtor which is any of The
Marmaxx Group or Federated/May, whose total obligations owing to Borrower exceed
30%(such percentage, as applied to a particular Account Debtor, being subject to
reduction by Lender in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by Lender based
on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit;




--------------------------------------------------------------------------------

    (d)        The definition of “Maximum Revolver Amount” contained in Section
1.1 of the Agreement is hereby amended by deleting such definition in its
entirety and restating it as follows:

          “Maximum Revolver Amount” means (a) from the Closing Date through and
including August 31, 2006, $25,000,000; (b) from September 1, 2006 through and
including December 31, 2006, $28,000,000; and (c) from and after January 1,
2007, $25,000,000.


        §2.        Amendment to Section 2 of the Agreement. Section 2.10(a) of
the Agreement is hereby amended by inserting immediately after the words “an
unused line fee in an amount equal to ½% per annum times the result of (i) the
Maximum Revolver Amount” the words “as in effect for the immediately preceding
calendar month”

        §3.        Conditions to Effectiveness. This Fifth Amendment shall not
become effective until the Lender receives the following:

        (a)        a counterpart of this Fifth Amendment, executed by the
Borrower and the Lender; and

        (b)        payment in cash of an amendment fee of $35,000.

        §4.        Representations and Warranties. The Borrower hereby repeats,
on and as of the date hereof, each of the representations and warranties made by
it in Section 5 of the Agreement (except to the extent of changes resulting from
transactions contemplated or permitted by the Agreement and the other Loan
Documents and changes occurring in the ordinary course of business that singly
or in the aggregate are not materially adverse, and to the extent that such
representations and warranties relate expressly to an earlier date), provided,
that all references therein to the Agreement shall refer to such Agreement as
amended hereby. In addition, the Borrower hereby represents and warrants that
the execution and delivery by the Borrower of this Fifth Amendment and the
performance by the Borrower of all of its agreements and obligations under the
Agreement as amended hereby are within the authority of the Borrower and have
been duly authorized by all necessary action on the part of the Borrower.

        §5.        Ratification, Etc. Except as expressly amended hereby, the
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. The Agreement and this Fifth Amendment
shall be read and construed as a single agreement. All references in the
Agreement or any related agreement or instrument to the Agreement shall
hereafter refer to the Agreement as amended hereby.



--------------------------------------------------------------------------------

        §6.        No Waiver. Nothing contained herein shall constitute a waiver
of, impair or otherwise affect any Obligations, any other obligation of the
Borrower or any rights of the Lender consequent thereon.

        §7.        Counterparts. This Fifth Amendment may be executed in one or
more counterparts, each of which shall be deemed an original but which together
shall constitute one and the same instrument.

        §8.        Governing Law. THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
(WITHOUT REFERENCE TO CONFLICT OF LAWS).

        IN WITNESS WHEREOF, the parties hereto have executed this Fifth
Amendment as a document under seal as of the date first above written.

SWANK, INC.

      By: /s/ Jerold R. Kassner           Name:  Jerold R. Kassner  
        Title:    Senior Vice President
      WELLS FARGO FOOTHILL, INC.,   a California corporation, as Lender
      By: /s/ Andrew T. Furlong, III           Name:  Andrew T. Furlong, III  
        Title:    Vice President